Citation Nr: 0305940	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  97-24 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from October 
1965 to October 1967.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  

In March 1999, the Board remanded this issue to the RO.  In 
August 2002, the Board undertook additional development on 
this issue pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) [codified at 38 C.F.R. 
§ 19.9(a)(2)].  Such development has been completed and the 
Board has provided notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3.105 (Jan. 23, 
2002) [codified at 38 C.F.R. § 20.903.]  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  Clear and unmistakable evidence establishes that the 
veteran's congenital foot disability pre-existed entrance 
into active service.  

3.  The veteran did not sustain a permanent increase in 
severity of his pre-existing congenital foot disability 
during active service.  




CONCLUSION OF LAW

A bilateral foot disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(b), 3.306(a)(b) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate his 
claim.  In this regard, in May 2001, the RO contacted the 
veteran and notified him of the evidence needed to establish 
entitlement to the benefit sought, and what the RO would 
obtain, as well as what evidence was needed from the veteran 
and what he could do to help with his claim.  Also in 
December 2002, the Board provided the veteran with additional 
information about what had been done and what the veteran 
needed to do.  In February 2003, after additional evidence 
was obtained, the Board informed the veteran of this evidence 
and provided him with an opportunity to respond.  No further 
assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   The 
RO has secured medical records and the veteran has been 
examined in conjunction with the claim.  

Further, in September 2002, the veteran provided additional 
evidence in support of his claim.  The Board concludes that 
the duties to assist and to notify the veteran have been 
fulfilled, and there is no indication that there are 
additional documents that have not been obtained and would be 
pertinent to the present claim.  The appellant and his 
accredited representative have been accorded the opportunity 
to present evidence and argument in support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2002).  
No further development is required in order to comply with 
VA's duty to assist.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).  

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations. 38 C.F.R. § 3.303(c).

Service connection may be granted for hereditary diseases 
that either first manifest themselves during service or which 
pre-exist service and progress at an abnormally high rate 
during service.  VAOPGCPREC 67-90 (July 18, 1990) published 
at 55 Fed. Reg. 43253 (1990) (a reissue of General Counsel 
opinion 008-88 (September 27, 1988).  Where during service a 
congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted. VAOPGCPREC 82- 90 (July 18, 1990), published at 56 
Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 
01-85 (March 5, 1985).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(b) (2002).  

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected. Verdon v. Brown, 8 
Vet. App. 529 (1996).

Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption. 38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. 
§ 3.304(b) (2002).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions with no evidence of the pertinent antecedent 
active disease or injury during service the conclusion must 
be that they preexisted service.  Similarly, manifestation of 
lesions or symptoms of chronic disease from date of 
enlistment, or so close thereto that the disease could not 
have originated in so short a period will establish pre-
service existence thereof.  Conditions of an infectious 
nature are to be considered with regard to the circumstances 
of the infection and if manifested in less than the 
respective incubation periods after reporting for duty, they 
will be held to have pre-existed service.  38 C.F.R. § 
3.303(c).

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof. 38 C.F.R. § 3.304(b)(1).  Signed 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force and effect if other data do 
not establish the fact.  Other evidence will be considered as 
though such statement were not of record.  38 C.F.R. § 
3.304(b)(3).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2002).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).


The Evidence

The veteran's service medical records show that he was 
treated on several occasions in 1966 for structural 
metatarsaligia of the left fore foot, which was diagnosed as 
clawfoot deformity, mild.  Metatarsal inserts were 
recommended.  In 1967, structural metatarsaligia was 
diagnosed when the veteran complained of increasing symptoms 
of the left foot.  Toe crest padding was recommended to be 
added to the left support.  At separation in July 1967, the 
veteran denied a history of foot trouble, and his feet were 
noted to be clinically normal.  

Private medical records show that the veteran was treated in 
May 1996 for bilateral foot problems.  It was noted that he 
had multiple verrucae and metatarsalgia on the left and a 
huge sore verreuca under the third metatarsal.  On the right, 
he had hypoesthesia in the second toe.  The following month, 
the verreuca was excised.  Records show that the veteran had 
a history of wearing cowboy boots, and flat shoes were 
recommended.  Treatment for foot problems continued into 
1997.  

In September 1997, the veteran testified at a hearing at the 
RO.  He reported that prior to service, he did not have any 
problems with his feet.   He discussed private treatment that 
he was currently receiving for his feet.  A complete 
transcript is of record.   

In December 1997, the veteran was examined by VA.  He 
reported first having problems with his feet in 1965.  
Examination showed the right foot and the left foot to be 
both pronated in the forefoot.  Claw toe deformities of the 
feet were noted.  Callosities were noted on the plantar 
aspect of both feet.  X-rays of the right foot showed 
subluxation of the metatarsal phalangeal articulations of the 
second, third and fourth toes, secondary to a claw-toe 
deformity.  There was some narrowing and flattening of the 
metatarsal head in the first toe.  X-rays of the left foot 
were reported to show similar findings, but to a lesser 
degree.   The pertinent impressions were: bilateral 
pronation, forefeet, and claw-toe deformities, two, three and 
four bilaterally, more severe on the right.  It was opined 
that the veteran's symptoms in the lower extremities were 
secondary to the changes in the lumbar spine.  It was also 
reported that the findings in the feet were capable of being 
individual and independent sources of symptoms but that in 
the examiner's opinion, these would be restricted to the 
feet.  

In February 1999, the veteran underwent right foot surgery at 
a private facility.  

The veteran was examined by VA in May 2000.  It was noted 
that the claims file was present and reviewed.  It was noted 
that in March 1997, the veteran had a bone scan that showed 
increased uptake on the right foot at the first, second, and 
third metatarsophalangeal articulations.  The veteran 
complained of pain of the right and left foot at a level of 
5.  He reported that he could not walk more than a block due 
to right foot pain.  He reported that he could not stand for 
more than 20-30 minutes.  Examination showed a pes cavus 
deformity in the nonweightbearing.  Callosities were noted 
for both feet.  The left foot showed clawtoe deformities.  X-
rays of the right foot showed a cavus deformity in the 
lateral standing position.  Cystic changes were noted in the 
phalanges of the great toe.  The interphalangeal joint was 
fused and there was a displaced lateral sesamoid content.  
There was a spur in the region of the lateral sesamoid or 
groove.  Slight clawing of the toes was noted.  X-rays of the 
left foot showed a cavus deformity with clawtoes.  The 
impression was as follows: right foot, remote surgery; 
interphalangeal effusion, great toe, interphalangeal 
effusion, second and third metatarsals; extensor and flexor 
tendon lengthing, two, three; and left foot pes cavus with 
clawtoe deformities and contractures.  The examiner opined 
that the veteran's left foot and right foot disabilities were 
likely to be related to military service.  It was stated that 
the veteran developed difficulty with his feet while 
stationed in Germany, and was seen in multiple visits made by 
medical personnel.  It was noted that multiple shoe 
therapeutic approaches were tried and that the veteran was 
eventually placed on profile due to his feet.  

Private treatment continued in 2000, and 2001.  In April 
2001, the veteran underwent right foot surgery.  

The veteran's file was examined by the May 2000 VA examiner 
in September 2001.  The examiner stated that the veteran's 
pes cavus deformity is a congenital and developmental 
abnormality that is found in a certain percent of the 
population.  It was stated that the disability happens during 
the formative years and continues with a slow insidious 
development of a pes cavus or hollow foot once adulthood is 
reached regarding bone growth.  It was stated that this type 
of foot did not do well with stress and that shoe-fitting is 
a difficult problem.  It was reported that in service, 
individual fitting is not possible and the rigors of military 
service result in trauma to the feet that is poorly 
tolerated.  It was opined that the aggravating factors due to 
service could have contributed to foot disability while the 
veteran was in the service.  It was stated that it was more 
than likely that the veteran had a cavus foot at entrance and 
that the events that followed were a natural progression of 
the cavus deformity, but not necessarily all of them were due 
to the period of military service.  

The veteran was examined by VA in January 2003.  A history 
was taken and an examination was conducted.  X-rays were 
noted to be consistent with mild pes planus.  The examiner 
found that the veteran had mild pes cavus.  It was opined 
that the veteran's discomfort in service was an isolated 
incident of aggravation and that the veteran could have had 
the same symptoms and problems no matter what his job or 
stress at that time.  It was pointed out that the veteran 
went until five or six years prior before having symptoms.  
The examiner suspected that the veteran might have had some 
mild periodic problems over the years.  The examiner stated 
that the calluses were due to a naturally occurring thin fat 
pad and the contracture of the metatarsal phalangeal joints 
that were all congenital in nature. It was opined that his 
military experience and tenderness was an occurrence to the 
time and did nothing to cause his pes cavus, contracted toes 
or contracted metatarsal phalangeal joints.  It was stated 
that his current findings were due to his congenital 
structure, thin fat pad, and age.  

Discussion

The Board notes that on the veteran's June 1965 entrance 
examination, he indicated a history of foot trouble.  The 
examiner found that the veteran's feet were clinically 
normal.  The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  In order to rebut the presumption of 
soundness, the evidence, whatever it may be, must lead, 
clearly and unmistakably, to the conclusion that the injury 
or disease existed before the veteran entered the service. 
Harris v. West, 203 F. 3d 1347 (2000).  

The Board finds that the evidence clearly and unmistakable 
shows that the veteran's foot disability preexisted service.  
The evidence includes several VA medical opinions stating 
that the veteran has a congenital foot disability which 
preexisted active service, and there is no medical opinion to 
the contrary.  Therefore, the presumption of soundness is 
overcome, and the Board finds that the veteran's foot 
disability preexisted active service.  

The Board must now determine whether or not the veteran's 
preexisting disability was aggravated by active service.  At 
this juncture, the Board notes that VA doctors have described 
the veteran's preexisting foot disability as a developmental 
or congenital abnormality.  Congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c).  However, service connection for a congenital 
disability may be awarded if the disability is aggravated 
during active service.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-
90).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.306(a).  For wartime service 
or peacetime service after December 31, 1946, clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).

After careful review of the veteran's contentions as 
presented in his statements and his testimony, and after a 
thorough review of the medical record, the Board finds that 
the evidence does not indicate that there was an increase in 
severity of the veteran's preexisting foot disability during 
active service.  The veteran's preexisting foot disability 
was not aggravated during active service, and service 
connection is not warranted.  

Temporary or intermittent flare-ups during service of a 
preexisting disease are not sufficient to be considered 
aggravation in service unless the underlying condition, and 
not just the symptoms, has worsened.  See Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  In this appeal, the veteran has 
testified that prior to service he had no foot problems; 
however, he indicated on his service entrance examination 
report that he had a history of foot trouble.  The service 
medical records show treatment for left foot complaints only.  
At separation, no problems were noted by way of history or on 
examination.  Treatment for foot problems is not documented 
in the record after service until 1996, over 20 years after 
service discharge.  

The Board has carefully reviewed the medical evidence and in 
particular the medical opinions of record.  The May 2000 VA 
examiner opined initially that the veteran's right and left 
foot disabilities were likely to be related to service.  
However, that examiner subsequently elaborated on his opinion 
that same month.  At that time, the examiner stated that 
aggravating factors could have (emphasis added) contributed 
to foot disability, but that it was more likely (emphasis 
added) that the veteran had a cavus foot at entrance and that 
the events that followed were a natural progression of the 
deformity.  It was further stated that not all of the events 
were due to the period of service.  This opinion is of great 
probative value since it was made after examination of the 
veteran and his claims file and was supported by rationale.  
In addition, the January 2003 VA examiner specifically stated 
that the incidents in service were isolated incidents of 
aggravation.  The claims file was to be reviewed by the 
examiner, and his opinion was supported by rationale, 
including the fact that the veteran had no additional 
complaints after service until the mid-1990's.  

The veteran's lay statements have been considered; however, 
he is not qualified to express a medical opinion regarding 
the etiology of or aggravation of the foot disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  As the 
evidence does not show that a permanent increase in the 
veteran's foot disability, in contrast to the symptoms, 
occurred during active service, the presumption of 
aggravation provided for in 38 C.F.R. § 3.306(a)(b) is not 
for application.  Therefore, as the evidence does not 
establish that the veteran's preexisting congenital foot 
disability was aggravated by active service, entitlement to 
service connection is not merited.  Maxson v. West, 12 Vet. 
App. 453, 460 (1999).

Based on the medical evidence which shows treatment beginning 
in 1996 as well as the medical opinions, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that service connection must be denied.  


ORDER

Service connection for a bilateral foot disability is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

